DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shibano’s disclosed ratio of flatness/diagonal length is not a flatness and cannot be compared with the claimed flatness of the present invention.
Examiner disagrees. First, Applicant has not claimed a just a flatness per se, but “a flatness in each evaluation region”.  As Examiner makes clear in the rejection (see e.g. page 3) the “evaluation region” is based on the “effective range”, both of which appear to be an abstract construct and not imposing any structural limitations on the claim and was being interpreted as an intended use.  Applicant has not addressed this argument or given any reason why the evaluation regions should be given any patentable weight.
Furthermore, even if Examiner could be persuaded that the concepts of an effective range and an evaluation region should be given patentable weight, Applicant has not placed any sort of dimensional limitation on the evaluation region, therefore, as noted by Examiner in the rejection (see e.g. page 4) the “evaluation region” can be chosen to be arbitrarily small to meet the claim limitation.  While Shibano discloses a flatness of 6.2 µm over the diagonal, one having ordinary skill in the art would recognize that an evaluation region could certainly be chosen over which the flatness is less than 3 µm (to take this argument to its logical conclusion, an evaluation region for which a dimension is less than 3 µm itself would necessarily have a flatness that met the claimed limitation).
In response to applicant's argument that Kulkarni is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as noted in the rejection, Kulkarni is being used as a teaching reference to demonstrate the concept of partitioning a substrate into evaluation regions is known.  Further, both Kulkarni and Shibano are concerned with evaluating substrate defects in a particular region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al. (US 2003/0143403; “Shibano”) in view of Kulkarni et al. (USPN 8,041,103; “Kulkarni”).
Regarding claim 1, Shibano discloses a large-size synthetic quartz glass substrate having front and back surfaces and a diagonal length of at least 1,000 mm, and having a thickness of 5 to 30 mm (¶¶ [0027], [0093]).
Shibano further discloses the lower limit of flatness/diagonal is 2 µm (¶ [0028]).
Shibano is silent to an effective range.
However, according to the instant specification, “effective range” is defined as follows, “The inventors have found the following. In a large-size synthetic quartz glass substrate serving as a starting substrate to form a mask, an effective range is defined on the front and/or back surface. The effective range is partitioned into a plurality of evaluation regions such that the evaluation regions partly overlap each other. It is effective to evaluate flatness on the basis of flatness data within each evaluation region and further data of the difference between flatness within one evaluation region and flatness within another evaluation region overlapping the one evaluation region. By determining an amount of material removal in polishing on the basis of the evaluation result and locally polishing the substrate surface in accordance with the determined amount, a large-size synthetic quartz glass substrate is obtained which has a high flatness and a minimal local gradient in the substrate surface so that it is useful as a starting substrate to form a mask which allows for exposure at a high accuracy”.  Thus it would appear that the effective range is an abstract construct and a way of mentally (or by computer means) partitioning the glass for measurement and/or evaluation.  It does not appear in any way that the partitioning of the substrate imposes any structural limitation on the substrate, therefore it is being treated as an intended use of the substrate and not being given patentable weight.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
It is noted that based on Shibano’s disclosure of the lower limit of the flatness/diagonal one having ordinary skill in the art could easily and arbitrarily partition the substrate through mental or computer automated means to include a flatness of the evaluation of up to 3 µm for the purpose of ensuring the local features of the substrate are small enough for achieving photolithographic exposure with high accuracy (¶ [0006]).
For the purpose of completeness and compact prosecution, Examiner further notes that the concept of overlapping evaluation regions for substrates is also known in the art. 
Kulkarni teaches in at least figures 12-14a method of evaluating defects in a substrate (col. 1, line 65 through col. 2, line 24, col. 9, line 52 through col. 10, line 7) wherein the evaluation regions partly overlap each other (41) (col. 27 line 52 through col. 28, line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Shibano’s evaluation regions partly overlap each other as taught by Kulkarni for the purpose of simultaneously inspecting the substrate and accurately mapping the features (bumps, flaws, defects, etc.) in data space (col. 27 line 52 through col. 28, line 29).
 
Regarding claim 2, Shibano discloses the substrate is rectangular (¶ [0027]).
As to the details of the effective range, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.

Regarding claim 3, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.

Regarding claim 204, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.
Examiner notes that given Shibano’s flatness/diagonal values, it should be trivial for a person of ordinary skill to mentally or by computer means partition the substrate into an effective range in which the closest one of overlapping evaluation regions is up to 0.8 µm.

Regarding claim 5, the same rejection applies mutatis mutandis and the effective range, and therefore the creation of evaluation regions is being considered an intended use of the substrate.
Examiner notes that given Shibano’s flatness/diagonal values, it should be trivial for a person of ordinary skill to mentally or by computer means partition the substrate into an effective range in which the area of the overlap between that evaluation region and the closest one of overlapping evaluation regions is 50 to 98% of the area of each evaluation region.  

Regarding claim 6,  the same rejection applies mutatis mutandis and the effective range, and therefore the creation of evaluation regions is being considered an intended use of the substrate.
One having ordinary skill in the art could easily and arbitrarily partition the substrate through mental or computer automated means to include a flatness of the evaluation of up to 2.5 µm for the reasons and motivations provided in the rejection for claim 1.evaluation region is up to 2.5 pm. BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/TK/7,/thcApplication No.: 16/933,343Docket No.: 0171-2012PUS2 Reply dated May 18, 2022Page 3 of 8 Reply to Office Action of January 18, 2022  

Regarding claim 7, the same rejection applies mutatis mutandis and the effective range, and therefore the creation of evaluation regions is being considered an intended use of the substrate.
One having ordinary skill in the art could easily and arbitrarily partition the substrate through mental or computer automated means to include a flatness of the evaluation of up to 2 µm for the reasons and motivations provided in the rejection for claim 1.evaluation region is up to 2.5 pm. BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/TK/7,/thcApplication No.: 16/933,343Docket No.: 0171-2012PUS2 Reply dated May 18, 2022Page 3 of 8 Reply to Office Action of January 18, 2022  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863